DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
In response to the amendments filed on 11/30/21, claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 1, 10 & 17.  The prior art fails to disclose or teach a one or more processors; and one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: identify a plurality of players associated with an online game; determine gameplay data corresponding to the plurality of players; determine player performance data of the plurality of players, the player performance data corresponding to a performance metric associated with the online game; train, using the gameplay data and the player performance data, a performance model to predict a value of the performance metric based at least in part on a set of gameplay data corresponding to individual ones of the plurality of players; determine a first set of gameplay data corresponding to a first player; identify a first value of a first parameter of the first set of gameplay data on which to perform a sensitivity analysis, the sensitivity 
The closest prior art appears to be Pardeshi (US Patent Pub. 20210086089; referred to hereinafter as Pardeshi).  Pardeshi disclose a current state of a game and a player’s skill level used to determine tips based on actions of higher skilled or otherwise successful players.  More particularly, Pardeshi disclose tips can be based upon current aspects of a game, such as a location on a map, active weapon, and health level, and appropriate suggestions for a player of that skill level determined and presented a current skill level or benchmarking.  The tips are provided based upon actions determined for higher skill level players, in order to help a player obtain a higher skill level.  However, Pardeshi fails to disclose or teach all the recited claim limitation as required by the independent claims 1, 10 & 17.  
Consequently, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649